Citation Nr: 1723424	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals, status post fracture, dislocation, right 5th proximal phalanx.

2.  Entitlement to an initial disability rating in excess of 10 percent for a throat disorder, to include hiatal hernia with Schatzki's ring, gastroesophageal reflux, dysphagia, cardio spasm, and achalasia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran, who was the appellant, served on active duty from March 1966 to January 1968.  He died in February 2017.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2011 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and the VA Appeals Management Center (AMC).

As explained in further detail below, the present appeal must be dismissed.  The Board acknowledges, however, that an eligible person has the right to file a request to be substituted as the appellant for purposes of processing the Veteran's claims to completion and such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2016).

In the present case, the Veteran's surviving spouse submitted VA Form 21-534EZ, which is an application for dependency and indemnity compensation (DIC), death pension, and/or accrued benefits, in March 2017.  The Board finds that this application also includes a request to substitute the Veteran's surviving spouse as the appellant in the present matter.  See 38 C.F.R. § 3.1010(c)(2) (2016) ("In lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation by an eligible person . . . is deemed to include a request to substitute if a claim for periodic monetary benefits . . . or an appeal of a decision with respect to such a claim, was pending before the agency of original jurisdiction or the Board of Veterans' Appeals when the claimant died.").  This matter is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

In February 2017, the Board was notified that the Veteran died earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the present appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2016).

As acknowledged previously, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


